mercadoaleDetailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 04/29/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-20 are currently pending. 

Response to Arguments
With regard to the specification objection:
Applicant has amended the title to reflect the invention.  Acceptance of the amended title is acknowledged in the attached BIB datasheet.

With regard to the 112(b) rejection:
Applicant has amended Claims 4 and 14 to clarify the function of the elements of the piezorestive element and the casing.

With regard to 103 rejection:
Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  Applicant has added a limitation to Claim 1 as a partial roll up of a limitation from Claim 2 which creates a new embodiment requiring additional search and consideration. 
Claims 1 & 9 had scrivener errors where citations to a base layer 140 should have read 104. The first surface is the 104 top surface and the second surface is the bottom surface 104 the grammatic errors are corrected.

Applicant has added new limitations to Claim 14 which are directed to an embodiment Figs.  11-13 not previously examined and the Claims 14-20 are withdrawn (See restriction details below).

Applicant’s arguments and amendments with regard to Claims 1-20 have been considered in light of the previous references and in further view of the new teaching of Kojima.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention.
 					Restriction by Original Presentation
Newly submitted Claim 14 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claim 14 has added limitations that are  that are a separate embodiment  directed toward the figures of Figures 11-13 not previously considered.  The added elements of the controller, the communicator, and the power supply which are provided on the first surface of the plate rather than below the plate changes how the device functions. The top of the plate is no longer a sensor and requires a specialized cover that protects the added elements while open to allow sensing to the reduced area designated as a sensor area.  The added limitations provide a sub combination of a cover with openings on the first surface not required in the combination of the original claims and presents a separate utility of a surface with divided functions of sensing and housing supporting electronics.
The inventions are distinct, each from the other because of the following reasons:
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•    the groups have acquired a separate status in the art in view of their different classification
•    the groups require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
•    the groups require separate time for consideration on the merits in regards to rejections un 35 U.S.C. 112, 101, 102/103, etc.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 14-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Renken (US 20040031340; “Renken”) in view of Motoda (JP 2001157863; “Motoda”) and in further view of Kojima (US 20070097154; “Kojima”).


Claim 1. Renken discloses a pressure measuring apparatus (Fig. 1B Processing condition measuring device ("PCMD")100)[0039  Sensors 150 may also be used to measure pressure] for measuring a discharge pressure [0039  Sensors 150 may also be used to measure pressure, force or strain at select regions across substrate 104, either as a discrete sensor or a sensor integrally formed in the layers of substrate 104] of a liquid discharged from a manufacturing process [0004 it is critical, for example, that temperature, gas flow, vacuum pressure, chemical gas or plasma composition and exposure distance be carefully controlled during each step. Careful attention to the various processing conditions involved in each step is a requirement of optimal semiconductor or thin film processes] comprising: a plate (Fig. 1b: 104) comprising: a first surface (Fig. 1B: 104 top surface of plate) facing the manufacturing process [0004 it is critical, for example, that temperature, gas flow, vacuum pressure, chemical gas or plasma composition and exposure distance be carefully controlled during each step. Careful attention to the various processing conditions involved in each step is a requirement of optimal semiconductor or thin film processes]; and a second surface opposite (Fig. 1b: 104 bottom surface of first plate)[0033 SAC 154 is preferably located at electronics disc 106 but may be located at substrate 104 or anywhere within or external of the process chamber] to the first surface (104 top surface of plate); a pressure sensor (Fig. 1b:  sensor 150) configured to detect a discharge position [0039  Sensors 150 may also be used to measure pressure, force or strain at select regions across substrate 104, either as a discrete sensor or a sensor integrally formed in the layers of substrate 104] & [0028] and the discharge pressure [0039] at the discharge position [0028  By measuring in different areas of the substrate, the gradient across the substrate can be calculated, and additionally, the condition at a particular location of the substrate can be correlated to the resultant characteristics of the substrate. The number of sensors in/on substrate 104 will vary upon the processing condition being measured and the size of substrate 104. In one embodiment for measuring temperature, a 200 mm diameter substrate has 17 sensors whereas a 300 mm diameter substrate has 29 sensors. Substrate 104 will be discussed later in more detail with regard to FIGS. 1G-1H] of the liquid and generate a signal based on the discharge pressure [0028]; and electrical components (151)[0052 In any embodiment a platform containing all or part of the PCMD circuitry 151, i.e., memory 152, SAC 154, DTC 158, and power supply 162 may be alternatively integrated into the substrate or contained within a cavity formed within the substrate] comprising a controller (Fig. 1f: microcontroller 158) configured to receive the signal and collect data regarding the discharge pressure [0039], wherein the pressure sensor (Fig. 1b:  sensor 150) is provided on the first surface of the plate (Fig. 1b:  top surface 104) and the electrical components (Fig. 1f:  115)  are provided on the second surface (Fig. 1b: second bottom surface 104) of the plate (Fig. 1b:  104)[0052 In any embodiment a platform containing all or part of the PCMD circuitry 151, i.e., memory 152, SAC 154, DTC 158, and power supply 162 may be alternatively integrated into the substrate or contained within a cavity formed within the substrate. This is done so that the substrate 104 used to measure the processing conditions has substantially the same mass as a production substrate subject to the processing conditions of actual production. The objective is to remove the same mass of substrate as added by the platform in order to accurately simulate the effects on as similar a test substrate (104) as possible].  

Renken is silent on the details of the monitored manufacturing process and does not explicitly disclose:
a pressure measuring apparatus for measuring a discharge pressure of a liquid discharged from a nozzle comprising: a plate comprising: a first surface facing the nozzle.
the pressure sensor comprises a first sensor comprising first sensing wires inserted in a first plurality of grooves formed in the first surface of the plate.

With regard to 1) Motoda teaches [0001 The present invention belongs to the technical field of processing, for example, a semiconductor wafer or a glass substrate used for a liquid crystal display by using a photolithography technique. The present invention relates to a coating apparatus for applying a coating liquid such as a coating liquid].  Motoda further teaches a pressure measuring apparatus (Fig. 6 pressure sensor 46 at monitoring location 41 on substrate G) for measuring a discharge pressure of a liquid discharged from a nozzle (Fig. 6: nozzle 40)[para. 17: The coating apparatus of the present invention has a supply path through which the coating liquid is fed to the nozzle, and the monitoring means is a pressure sensor for detecting a supply pressure of the coating liquid in the supply path] comprising: a plate (Fig. 6 pressure sensor 46 at monitoring location 41 on substrate G) comprising: a first surface (Fig. 6 pressure sensor 46 at monitoring location 41 on top of substrate G) facing the nozzle (Fig. 6: nozzle 40 facing top of substrate G and monitoring location 41)[para. 17: the coating liquid is fed to the nozzle, and the monitoring means is a pressure sensor for detecting a supply pressure of the coating liquid in the supply path].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Motoda’s use of pressure monitoring a liquid discharge from a nozzle as a use of Renken’s pressure monitoring of a manufacturing process of a substrate because monitoring the performance of a manufacturing coating step improves the quality of the coating process and efficiency of the liquid application [Motoda Page 6 para. 4].

With regard to 2) Kojima teaches the pressure sensor (Fig. 16: 164 and 166) comprising first sensing wires (Fig. 16: wires 170) inserted in a first plurality of grooves (Fig. 16: grooves 180) formed in the first surface (Fig. 14: bottom surface 164) of the plate (Fig. 14: surface 164) [0050].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kojima’s placement of sensing wires in grooves as an arrangement for pressure measurement in Renken’s pressure sensor because the placement of the wires in grooves improves the reliability of the circuit by providing high density grooves that are individually protected within the undercuts of the grooves [Kojima 0022]. 

Claim 6. Dependent on the pressure measuring apparatus of claim 1.  Renken further discloses a temperature sensor [0038-0039 temperature sensors and pressure sensors 150] configured to measure a temperature of at least any one of the pressure sensor, [0005  temperature, … measure the processing conditions that is of the same or similar material as the integrated circuit or other device provides the most accurate measure of the conditions because … to precisely control processing conditions at the wafer, it is critical that measurements be  taken upon the wafer and the readings be available in real time to an automated control system or operator so that the optimization of the chamber processing conditions can be readily achieved] wherein the controller (Fig. 1f: controller 152b) is configured to correct the data based on the temperature measured by the temperature sensor [0039 to precisely control processing conditions at the wafer, it is critical that measurements be  taken upon the wafer and the readings be available in real time to an automated control system or operator so that the optimization of the chamber processing conditions can be readily achieved]. 
 
Claim 7. Dependent on the pressure measuring apparatus of claim 1.  Renken further discloses a shock sensor configured to detect deformation of the plate by the [0039 Sensors 150 may also be used to measure pressure, force or strain at select regions across substrate 104, either as a discrete sensor or a sensor integrally formed in the layers of substrate 104. There are many types of pressure transducers capable of measuring the atmospheric pressure exerted upon the wafer. A suitable pressure transducer includes a diaphragm-type transducer, wherein a diaphragm or elastic element senses pressure and produces a corresponding strain or deflection which can then be read by a bridge circuit connected to the diaphragm or cavity behind the diaphragm] from a processing method [0039].   
Renken does not explicitly disclose: 
[pressure measurements of] a liquid discharged from the nozzle.

The limitation of the sensing of the pressure of a liquid discharged from a nozzle has been taught with motivation to combine in the rejection of Claim 1.

Claim 8. Dependent on the pressure measuring apparatus of claim 1.  Renkin does not explicitly disclose:
the nozzle is configured to discharge the liquid while rotating, a discharge trail formed on the first surface by the nozzle is located within a region formed by the pressure sensor. 


Motoda teaches a pressure measuring apparatus (Fig. 6 pressure sensor 46 at monitoring location 41 on substrate G).  Motoda further teaches when a nozzle (Fig. 6: nozzle 40) [para. 17: The coating apparatus of the present invention has a supply path through which the coating liquid is fed to the nozzle, and the monitoring means is a pressure sensor for detecting a supply pressure of the coating liquid in the supply path] is configured to discharge the liquid while moving [Page 5 last two paras: ejection holes 39 are arranged is adjusted so as to be parallel to the X direction, and the coating head 36 is transported in the Y direction from the one end of the substrate G in the X direction by the scanning mechanism. Next, the coating head 3 6 is moved by the scanning mechanism in the X direction by the application pitch of the entire nozzle 40, and the coating head 36 is transported in the Y direction by the scanning mechanism. Hereinafter, by repeating such scanning, the application head 36 is scanned over the entire surface of the substrate G], a discharge trail formed on the first surface of the plate (G at station 41) by the nozzle (40) is located within a region formed by the pressure sensor (Fig. 6 nozzle 40 conveyed across the substrate [Page 5 last para].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Motoda’s conveyor for a nozzle across a substrate with Renken’s monitoring of a manufacturing procedure because monitoring all processing steps including coating a semiconductor improves the efficiency and product reliability by ensuring optimal nozzle performance [Motoda Abstract]. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Renken in view of Motoda and Kojima and in further view of Watanabe (JP 2007093234; “Watanabe” translation provided for citations).

Claim 2. Dependent on the pressure measuring apparatus of claim 1.  Renkin further discloses the plate (Fig. 1b:  plate 104) comprises a wafer [0036 Substrate 104 has a base layer 140 that is preferably a silicon wafer, but can also be made out of numerous other materials that may be used in manufacturing integrated circuits or thin film devices including glass, ceramic, GaAs, carbide or nitride. Substrate 104 and electronics disc 106 are preferably 200 mm or 300 mm in diameter to simulate the size of current wafers], wherein the pressure sensor (Fig. 1b: sensor 150) further comprises: a second sensor (Fig. 1b: second sensor  underneath 150 is a wheatstone contact sensing unit).  
  
Renken does not explicitly disclose:
1)The [pressure] signal is generated by the sensor based on the liquid discharged from the nozzle.
2) a second sensor provided to be spaced apart from the first sensor and disposed to face the first sensor, and wherein the signal is generated by the second sensor based on the second sensor being brought into contact with the first sensor.

 
With regard to 1) The limitation of the sensing of the pressure of a liquid discharged from a nozzle has been taught with motivation to combine in the rejection of Claim 1.

With regard to 2) Watanabe teaches a first sensor (Fig.3:  dielectric film 23) and second sensor (Fig. 3:  13 movable electrode Watanabe further teaches a second sensor (Fig. 3:  13 movable electrode) provided to be spaced apart from the first sensor  (Fig.3:  dielectric film 23) and disposed to face the first sensor (Fig. 4:  20d contact surface), and wherein the signal is generated by the second sensor  (Fig.3:  dielectric film 23) based on the second sensor (Fig. 3:  13 movable electrode) being brought into contact with the first sensor  (Fig.3:  dielectric film 23) [0027:  The movable electrode 13 and the dielectric film 23 are opposed to each other with a minute gap as shown in FIG. 1A in a state where the reference pressure and the external pressure are balanced. When the pressure sensor 1 is placed in a use environment (for example, under atmospheric pressure), the diaphragm 11 is bent and deformed due to the pressure difference between the reference pressure and the external pressure, as shown in FIG. Thus, since the contact area between the movable electrode 13 and the dielectric film 23 changes according to the deformation amount of the diaphragm 11 depending on the external pressure, the change in the capacitance between the electrodes corresponding to the change in the contact area can be conducted. The external pressure can be detected by detecting through the terminals connected to each of the membranes 14a, 14b, and 22b].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Wantanabe’s arrangement of a first and sensor to measure pressure as a pressure sensor arrangement to use a Renken’s pressure sensor measurement because the arrangement of opposing sensors increases the sensitivity and accuracy of the pressure measurements since the piezoelectric resonance characteristics of the first thin portion can be monitored during the formation of the first thin portion, it is possible to improve the processing accuracy of the shape and size related to the deformation characteristics [Watanabe 0013].

Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Renken in view of Motoda, Kojima and Watanabe (JP 2007093234; “Watanabe” translation provided for citations) and in further view of Sharma (US 20060092139; “Sharma”).

Claim 3. Dependent on the pressure measuring apparatus of claim 2.  Renken further discloses a communicator (Fig. 1f: 158 transmitter 114 data port) configured to transmit the data (Fig. 1f: 158 transmitter 114 data port) to an external device (Fig. 1b: 110) [0034 DTC 158 comprises the circuitry necessary to process, store and transmit the signals in analog or digital form from SAC 154 to DPD 110 over data link 112] and a power supply (Fig. 1f: power supply 162) configured to supply power [0033 SAC 154 contains the circuitry necessary to pick up the sensor outputs and if necessary provide any input power or other signals needed to drive the sensors … Power supply 162 can be a storage cell…] to the pressure measuring apparatus (150).  
 
Renken does not explicitly disclose: 
the second sensor comprises: a flexible substrate; the second sensing wires  extending on the flexible substrate in a second direction perpendicular to a first direction in which the first sensing wires extend.  
the first sensing wires extend and the first plurality of grooves extend.  


With regard to 1) Sharma teaches a diaphragm pressure sensor [0041] (Fig. 1) with a first static sensor portion (Fig. 1: 118 base substrate) and a second sensor (Fig. 1: 136 diaphragm) comprises a flexible substrate (Fig. 1 :136) [0028: The conductive rows 128 are mounted on a flexible cover substrate 136]  the second sensing wires (Figs. 1,2 & 3: conductive rows 128) are extending on the flexible substrate [0028 The conductive rows 128 are mounted on a flexible cover substrate 136 so as to define a plane represented by dotted line 138] (Figs. 1, 2 & 4: 138 constructive rows) in a second direction perpendicular (Fig. 3 rows 128 are perpendicular to columns 118)[0039  110 in X-direction rows in Y-direction] to a first direction [0047] in which the first sensing wires (Col. 110) [0047].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sharma’s conductive first static sensor columns and second movable sensor rows arranged perpendicular to modify Renken’s first and second sensor contact pads because the the crossover improve measuring accuracy by providing pressure and location information across the monitored surface [Sharma 0008].

With regard to 2) The limitation of the first sensing wires and the first plurality of grooves extend is taught by Kojima with motivation to combine in the rejection of claim 1.
 
Claim 4. Dependent on the pressure measuring apparatus of claim 1.  Renken further discloses the plate (Fig. 1:  plate 104) comprises a wafer [0036 Substrate 104 has a base layer 140 that is preferably a silicon wafer, but can also be made out of numerous other materials that may be used in manufacturing integrated circuits or thin film devices including glass, ceramic, GaAs, carbide or nitride. Substrate 104 and electronics disc 106 are preferably 200 mm or 300 mm in diameter to simulate the size of current wafers], wherein the pressure sensor (Fig. 1b: sensor 150) comprises a first sensor [0039 There are many types of pressure transducers capable of measuring the atmospheric pressure exerted upon the wafer. A suitable pressure transducer includes a diaphragm-type transducer, wherein a diaphragm or elastic element senses pressure and produces a corresponding strain or deflection which can then be read by a bridge circuit connected to the diaphragm or cavity behind the diaphragm].

wherein the first sensor further comprises second sensing wires inserted into a second plurality of grooves formed in the first surface of the plate, and each of the second sensing wires 4 and the second plurality of grooves extending in a direction perpendicular to the first direction, wherein the pressure sensor further comprises a second sensor provided spaced apart from the first sensor, disposed to face the first sensor and comprising a piezo-resistive material, and wherein the signal is generated by the second sensor based on the piezo-resistive material of the second sensor being pressed into contact with the first sensor by the liquid discharged from the nozzle.

Renken does not explicitly disclose:
1) wherein each of the first sensing wires and the first plurality of grooves extend in a first direction and a second plurality of grooves formed in the first surface of the plate, and each of the second sensing wires 4 and the second plurality of grooves extending in a direction perpendicular to the first direction.

2) the first sensor further comprises second sensing wires inserted into a second plurality of grooves formed in the first surface of the plate, and each of the second sensing wires 4 and the second plurality of grooves extending in a direction perpendicular to the first direction.

3) a second sensor provided spaced apart from the first sensor, disposed to face the first sensor and comprising a piezo-resistive material, and wherein the signal is generated by the second sensor based on the piezo-resistive material of the second sensor being pressed into contact with the first sensor.


With regard to 1).  Kojima teaches the pressure sensor (Figs. 1 & 16: 164 and 166) comprising first sensing wires (Figs. 1 & 16: wires 170) inserted in a first plurality of grooves (Figs. 1 & 16: grooves 180) formed in the first surface (Fig. 14: bottom surface 164) of the plate (Fig. 14: surface 164) [0050] and a second plurality of grooves (Fig. 1: 14 second plurality 14 on left are perpendicular  to 14 grooves 14 on right)  formed in the first surface of the plate (12), and each of the second sensing wires (Fig. 1: sensing 16 on the left) 4 and the second plurality of grooves extending in a direction perpendicular to the first direction (Fig. 1: 14 second plurality 14 on left are perpendicular  to 14 grooves 14 on left)[0053].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kojima’s placement of sensing wires in grooves in various orientations including perpendicular as an arrangement for pressure measurement in Renken’s pressure sensor because the placement of the wires in grooves improves the reliability of the circuit by providing high density grooves that are individually protected within the undercuts of the grooves [Kojima 0022].

With regard to 2) Sharma teaches a diaphragm pressure sensor [0041] (Fig. 1) with a first static sensor portion (Fig. 1: 118 base substrate) and a second movable sensor portion [0027 the conductive columns 110 are mounted on a semi-rigid base substrate 118 so as to define a plane represented by dotted line 120] (Fig. 1: 118). Where the first sensing wires (Fig. 3:  columns 110 with conductive columns) inserted into a first plurality of grooves [0043]  the second movable sensor (Fig. 1: 136) portion has second sensing wires (Figs. 1, 2 & 3: conductive rows 128) are arranged on the flexible substrate (Figs. 1, 2 & 4: 138 constructive rows)[0038] in a second direction perpendicular (Fig. 3 rows 128 are perpendicular to columns 118) to a first direction [0047] in which the first sensing wires (Col. 110) are arranged [0047].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sharma’s conductive first static sensor columns and second movable sensor rows arranged perpendicular to modify Renken’s first and second sensor contact pads because the the crossover improve measuring accuracy by providing pressure and location information across the monitored surface [Sharma 0008].

With regard to 3) Watanabe teaches a diaphragm pressure sensor (Fig. 1) with first sensor (Fig. 2: static sensor 20) and second sensor (Fig. 2: movable sensor 10) where the first sensing wires [0037-0038 step S22, the fixed electrode 21 and the conductive film 22b are formed on the facing surface 20a side of the fixed substrate 20 by using a vapor phase method, a photolithography method, or the like.  In step S23, the dielectric film 23 is formed on the fixed electrode 21 by using a vapor phase 25-01-2022 9 method, a photolithography method, or the like. 375 After that, when other wiring and terminals are formed as needed] inserted in a plurality of grooves (Fig. 1: 25 8 & 25b) [0023Further, the cushioning portion 24 is composed of bottom surface portions of frame-shaped recesses 25a and 25b formed on both the facing surface 20a and the outer surface 20b of the fixed substrate 20]and provided on the first surface of the plate (Fig. 2: 20 first sensor plate 35a) and a second sensor (Fig. 2: 10 first sensor) provided to be spaced apart (Fig. 2: 20 first sensor spaced apart from second sensor 20) from the first sensor (Fig. 2: 20 first sensor) and disposed to face [0020 , the pressure sensor 1 has a movable substrate 10 and a fixed substrate 20, and the facing surfaces 10a and 20a are joined so as to face each other] the first sensor (Fig. 2: 20 first sensor), and wherein the signal is generated [0027 Thus, since the contact area between the movable electrode 13 and the dielectric film 23 changes according to the amount of deformation of the diaphragm 11 depending on the external pressure, the change in capacitance between the electrodes corresponding to the change in the contact area is conductive. External pressure can be detected by detecting via the terminals connected to the films 14a, 14b, and 22b, respectively] by the second sensor (Fig. 2: 10 first sensor) based on the second sensor (Fig. 2: 10 first sensor) being brought into contact with the first sensor (Fig. 2: 20 first sensor).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use  Watanabe’s diaphragm pressure sensor as Renken’s diaphragm pressure sensor because the sensor’s arrangement of facing first and second sensors to form a pressure sensor increases the measurement reliability by providing a change in the contact area depending on the external pressure as the change in the capacitance between the electrodes, the function as a pressure sensor can be exhibited and the pressure sensor having such a configuration is called a touch mode capacitive pressure sensor, and has high detection sensitivity and pressure resistance [Watanabe 0003].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Renken in view of Motoda and Kojima and in further view of Fischer (US 6378378: “Fischer”).


Claim 5. Dependent on the pressure measuring apparatus of claim 1.  Renken further discloses a casing (Fig. 1b:  106 back side forms a casing) configured to cover the second surface of the plate (104) [0031 FIG. 1B shows substrate 104 and electronics disc 106 concentrically located with cable 108 between them. Concentric is hereby defined as the circumference of one circle being within the circumference of another circle, the circles not necessarily having the same center. Thus, this definition also encompasses eccentricity of the circles] wherein the pressure sensor (Fig. 1b: sensor 150) and the controller (Fig. 1f: microcontroller 158b) are electrically connected to each other through the via electrode (Fig. 1J:  interconnect traces 146) [0037 Interconnect layer 146 is etched to form circuit traces leading to and from the precise location of the sensors, and any bond pads needed for interconnection. Additionally, the sensors themselves may be formed within interconnect layer 146, and within other conductive layers (not shown). Upon interconnect layer 146 is passivation layer 148. Passivation layer 148 is preferably a nitride layer but can be any type of dielectric material. FIG. 1H illustrates the preferred layout of sensors 150 on/in substrate 104, although many different layouts are possible and within the scope of the invention. FIG. 1J illustrates a discrete sensor 150 mounted in substrate 104 and connected to circuit traces formed in interconnect layer 146].     
Renken does not explicitly disclose:

1)The [pressure] signal is generated by the sensor based on the liquid discharged from the nozzle.
 
2) a casing configured to cover the second surface of the plate; a check valve provided at the casing and configured to control inflow of a gas into the casing and configured to block introduction of the liquid; and a via electrode configured to penetrate through the plate, wherein the pressure sensor and the controller are electrically connected to each other through the via electrode.  

With regard to 1) The limitation of the sensing of the pressure of a liquid discharged from a nozzle has been taught with motivation to combine in the rejection of Claim 1.

With regard to 2) Fischer teaches a casing (Fig. 1b:  106 back side forms a casing) configured to cover the second surface of the plate (104) [0031 FIG. 1B shows substrate 104 and electronics disc 106 concentrically located with cable 108 between them. Concentric is hereby defined as the circumference of one circle being within the circumference of another circle, the circles not necessarily having the same center. Thus, this definition also encompasses eccentricity of the circles] wherein the pressure sensor (Fig. 1b: sensor 150) and the controller (Fig. 1f: microcontroller 158b) are electrically connected to each other through the via electrode (Fig. 1J:  interconnect traces 146) [0037 Interconnect layer 146 is etched to form circuit traces leading to and from the precise location of the sensors, and any bond pads needed for interconnection. Additionally, the sensors themselves may be formed within interconnect layer 146, and within other conductive layers (not shown). Upon interconnect layer 146 is passivation layer 148. Passivation layer 148 is preferably a nitride layer but can be any type of dielectric material. FIG. 1H illustrates the preferred layout of sensors 150 on/in substrate 104, although many different layouts are possible and within the scope of the invention. FIG. 1J illustrates a discrete sensor 150 mounted in substrate 104 and connected to circuit traces formed in interconnect layer 146].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Fischer’s ventilation conduit/hole through the sensors and check valve with Renken’s sensors because the ventilation of air improves the monitoring method by stabilizing the temperature variants that occur during monitoring a dynamic production environment [Fischer Col. 8 lines 48-65].

Claims 9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Renken (US 20040031340; “Renken”) in view of Motoda (JP 2001157863; “Motoda”) and in further view of Watanabe (JP 2007093234; “Watanabe” translation provided for citations).

Claim 9. Renken discloses a pressure measuring apparatus (Fig. 1b:  104) for measuring a discharge pressure [0039  Sensors 150 may also be used to measure pressure, force or strain at select regions across substrate 104, either as a discrete sensor or a sensor integrally formed in the layers of substrate 104] of a liquid discharged from a nozzle comprising: a plate (Fig. 1b: plate 104) comprising: a first surface (Fig. 1b: first plate top surface 104) facing the manufacturing process [0004]; and a second surface (Fig. 1b:  bottom of plate 104) opposite to the first surface (Fig. 1b: first plate top surface 104) [0033 SAC 154 is preferably located at electronics disc 106 but may be located at substrate 104 or anywhere within or external of the process chamber]; a pressure sensor (Fig. 1b & 1h: sensor 150) based on the discharge pressure [0039  Sensors 150 may also be used to measure pressure, force or strain at select regions across substrate 104, either as a discrete sensor or a sensor integrally formed in the layers of substrate 104]; a controller (Fig. 1f:  158 microcontroller) configured to receive the signal and collect data regarding the discharge pressure [0034 DTC 158 comprises the circuitry necessary to process, store and transmit the signals in analog or digital form from SAC 154 to DPD 110 over data link 112]; a communicator (Fig. 1f:  114) (Fig. 1F: 158 & 114) configured to transmit the data (Fig. 1F: 158 transmitter 114 data port) to an external device (Fig. 1b: 110) [0034 DTC 158 comprises the circuitry necessary to process, store and transmit the signals in analog or digital form from SAC 154 to DPD 110 over data link 112] and a power supply (Fig. 1f: power supply 162) configured to supply power [0033 SAC 154 contains the circuitry necessary to pick up the sensor outputs and if necessary provide any input power or other signals needed to drive the sensors … Power supply 162 can be a storage cell…] to the pressure measuring apparatus (Fig. 1b:  sensor 150) [0033  SAC 154 contains the circuitry necessary to pick up the sensor outputs and if necessary provide any input power or other signals needed to drive the sensors such as amplifiers, current sources, and filters. SAC 154 drives the signal to data transmission circuitry ("DTC") 158 over conductors 156. Power supply 162], wherein the pressure sensor (Fig. 1b:  sensor 150)  is provided on the first surface (Fig. 1b: 104) of the plate (Fig. 1b: plate 104) and the controller (Fig. 1f: 158b microcontroller), the communicator (Fig. 1f: 158c transceiver and 114 dataport), and the power supply (Fig. 1f: power supply 162) are provided on the second surface (Fig. 1b: bottom of 104) of the plate (Fig. 1b: 104) [0052 In any embodiment a platform containing all or part of the PCMD circuitry 151, i.e., memory 152, SAC 154, DTC 158, and power supply 162 may be alternatively integrated into the substrate or contained within a cavity formed within the substrate], wherein the pressure sensor (Fig. 1b: sensor 150) comprises: a sensor board (Fig. 1f: base layer 151 on 106) attached onto the first surface (Fig. 1b: first surface 104 top layer) of the plate (104); a first sensor (Fig. 1f: sensor 150 on base layer 151) provided on the sensor board  (Fig. 1f: base layer 151 on 106 that sits on 104) [0046].  

Renken does not explicitly disclose:
a pressure measuring apparatus for measuring a discharge pressure of a liquid discharged from a nozzle comprising: a plate comprising: a first surface facing the nozzle.
a first sensor provided on the sensor board; and a second sensor spaced apart from the first sensor to face the first sensor, and wherein the signal is generated by the second sensor based on the second sensor being brought into contact with the first sensor by the liquid. 

With regard to 1) Motoda teaches [0001 The present invention belongs to the technical field of processing, for example, a semiconductor wafer or a glass substrate used for a liquid crystal display by using a photolithography technique. The present invention relates to a coating apparatus for applying a coating liquid such as a coating liquid].  Motoda further teaches a pressure measuring apparatus (Fig. 6 pressure sensor 46 at monitoring location 41 on substrate G) for measuring a discharge pressure of a liquid discharged from a nozzle (Fig. 6: nozzle 40)[para. 17: The coating apparatus of the present invention has a supply path through which the coating liquid is fed to the nozzle, and the monitoring means is a pressure sensor for detecting a supply pressure of the coating liquid in the supply path] comprising: a plate (Fig. 6 pressure sensor 46 at monitoring location 41 on substrate G) comprising: a first surface (Fig. 6 pressure sensor 46 at monitoring location 41 on top of substrate G) facing the nozzle (Fig. 6: nozzle 40 facing top of substrate G and monitoring location 41)[para. 17: the coating liquid is fed to the nozzle, and the monitoring means is a pressure sensor for detecting a supply pressure of the coating liquid in the supply path].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Motoda’s use of pressure monitoring a liquid discharge from a nozzle as a use of Renken’s pressure monitoring of a manufacturing process of a substrate because monitoring the performance of a manufacturing coating step improves the quality of the coating process and efficiency of the liquid application [Motoda Page 6 para. 4].

With regard to 2) Watanabe teaches a diaphragm pressure sensor (Fig. 1) where the first sensing wires [0037-0038 step S22, the fixed electrode 21 and the conductive film 22b are formed on the facing surface 20a side of the fixed substrate 20 by using a vapor phase method, a photolithography method, or the like.  In step S23, the dielectric film 23 is formed on the fixed electrode 21 by using a vapor phase 25-01-2022 9 method, a photolithography method, or the like. 375 After that, when other wiring and terminals are formed as needed]  inserted in a plurality of grooves (Fig. 1: 25 8 & 25b) [0023Further, the cushioning portion 24 is composed of bottom surface portions of frame-shaped recesses 25a and 25b formed on both the facing surface 20a and the outer surface 20b of the fixed substrate 20]and  provided on the first surface of the plate (Fig. 2: 20 first sensor plate 35a) and a second sensor (Fig. 2: 10 first sensor) provided to be spaced apart (Fig. 2: 20 first sensor spaced apart from second sensor 20) from the first sensor (Fig. 2: 20 first sensor) and disposed to face [0020 , the pressure sensor 1 has a movable substrate 10 and a fixed substrate 20, and the facing surfaces 10a and 20a are joined so as to face each other] the first sensor (Fig. 2: 20 first sensor), and wherein the signal is generated [0027 Thus, since the contact area between the movable electrode 13 and the dielectric film 23 changes according to the amount of deformation of the diaphragm 11 depending on the external pressure, the change in capacitance between the electrodes corresponding to the change in the contact area is conductive. External pressure can be detected by detecting via the terminals connected to the films 14a, 14b, and 22b, respectively] by the second sensor (Fig. 2: 10 first sensor) based on the second sensor (Fig. 2: 10 first sensor) being brought into contact with the first sensor (Fig. 2: 20 first sensor).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use  Watanabe’s diaphragm pressure sensor as Renken’s diaphragm pressure sensor because the sensor’s arrangement of facing first and second sensors to form a pressure sensor increases the measurement reliability by providing a change in the contact area depending on the external pressure as the change in the capacitance between the electrodes, the function as a pressure sensor can be exhibited and the pressure sensor having such a configuration is called a touch mode capacitive pressure sensor, and has high detection sensitivity and pressure resistance [Watanabe 0003].

 Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Renken in view of Motoda and Watanabe and in further view of Sharma (US 20060092139; “Sharma”).

Claim 10. Dependent on the pressure measuring apparatus of claim 9. Renken further discloses the first sensor (Fig. 1: sensor 150) comprises: a first flexible [0028] substrate [0039 pressure transducers capable of measuring the atmospheric pressure exerted upon the wafer. A suitable pressure transducer includes a diaphragm-type transducer]. 
39Renken does not explicitly disclose:    
the first sensor with first sensing wires extending on the first flexible substrate in a first direction, and wherein the second sensor comprises: a second flexible substrate; and second sensing wires extending on the second flexible substrate in a second direction perpendicular to the first direction.


Sharma teaches a diaphragm pressure sensor [0041] (Fig. 1) with a first static sensor portion (Fig. 1: 118 base substrate) and a second movable sensor portion [0027 the conductive columns 110 are mounted on a semi-rigid base substrate 118 so as to define a plane represented by dotted line 120] (Fig. 1: 118).  Where the first sensor (Fig. 3: 118) with first sensing wires (Fig. 3:  columns 110 with conductive columns) extending on the first flexible substrate (Fig. 3: 118)[0044]  extending in a first direction (Fig. 3: columns 110 x-direction)[0039] the second movable sensor (Fig. 1: 136) portion has second sensing wires (Figs. 1,2 & 3: conductive rows 128) are extending on the flexible substrate (Figs. 1, 2 & 4: 138 constructive rows)[0038] in a second direction perpendicular (Fig. 3 rows 128 are perpendicular to columns 118) (Fig. 3: 128 rows Y-direction)[0039] to a first direction [0047].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sharma’s conductive first static sensor columns and second movable sensor rows arranged perpendicular to modify Renken’s first and second sensor contact pads because the crossover improve measuring accuracy by providing pressure and location information across the monitored surface [Sharma 0008].
  
Claim 11. Dependent on the pressure measuring apparatus of claim 9.  Renken further discloses the first sensor (Fig. 1: sensor 150) comprises: a first flexible [0028] substrate [0039 pressure transducers capable of measuring the atmospheric pressure exerted upon the wafer. A suitable pressure transducer includes a diaphragm-type transducer]. 
Renken does not explicitly disclose:
first sensing wires arranged on the first flexible substrate and extending in a first direction; and second sensing wires arranged to extend in a second direction perpendicular to the first direction, and wherein the second sensor comprises a second flexible substrate comprising a piezoelectric resistive material.

 
Sharma teaches a diaphragm pressure sensor [0041] (Fig. 1) with a first static sensor portion (Fig. 1: 118 base substrate) and a second movable sensor portion [0027 the conductive columns 110 are mounted on a semi-rigid base substrate 118 so as to define a plane represented by dotted line 120] (Fig. 1: 118).  Where the first sensor (Fig. 3: 118) with first sensing wires (Fig. 3:  columns 110 with conductive columns) arranged on the first flexible substrate (Fig. 3: 118) and extending in a first direction (Fig. 3: columns 110 x-direction)[0039] the second movable sensor (Fig. 1: 136) portion has second sensing wires (Figs. 1,2 & 3: conductive rows 128) are arranged on the flexible substrate (Figs. 1, 2 & 4: 138 constructive rows)[0038] in a second direction perpendicular (Fig. 3 rows 128 are perpendicular to columns 118) (Fig. 3: 128 rows Y-direction)[0039] to a first direction [0047] in which the first sensing wires (Col. 110) are arranged [0047].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sharma’s conductive first static sensor columns and second movable sensor rows arranged perpendicular to modify Renken’s first and second sensor contact pads because the crossover improve measuring accuracy by providing pressure and location information across the monitored surface [Sharma 0008].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Renken in view of Motoda and Watanabe and in further view of Fischer (US 6378378: “Fischer”).

Claim 12. Dependent on the pressure measuring apparatus of claim 9.  Renken further discloses a casing (Fig. 1b:  106 back side forms a casing) configured to cover the second surface of the plate (104) [0031 FIG. 1B shows substrate 104 and electronics disc 106 concentrically located with cable 108 between them. Concentric is hereby defined as the circumference of one circle being within the circumference of another circle, the circles not necessarily having the same center. Thus, this definition also encompasses eccentricity of the circles] wherein the pressure sensor (Fig. 1b: sensor 150) and the controller (Fig. 1f: microcontroller 158b) are electrically connected to each other through the via electrode (Fig. 1J:  interconnect traces 146) [0037 Interconnect layer 146 is etched to form circuit traces leading to and from the precise location of the sensors, and any bond pads needed for interconnection. Additionally, the sensors themselves may be formed within interconnect layer 146, and within other conductive layers (not shown). Upon interconnect layer 146 is passivation layer 148. Passivation layer 148 is preferably a nitride layer but can be any type of dielectric material. FIG. 1H illustrates the preferred layout of sensors 150 on/in substrate 104, although many different layouts are possible and within the scope of the invention. FIG. 1J illustrates a discrete sensor 150 mounted in substrate 104 and connected to circuit traces formed in interconnect layer 146].   

Renken does not explicitly disclose: 
a check valve provided at the casing and configured to control inflow of a gas into the casing and configured to block introduction of the liquid.


Fischer teaches [Col. 1 lines 10-18:  to a pressure test wafer capable of measuring the pressure at several points on the pressure test wafer inside a chamber while gas is flowing into and/or out of the chamber].  Fischer further teaches a check valve (Fig. 7: 140) provided at the casing (Fig. 7: 128 casing assembly) comprises a ventilation hole (Fig. 7: exhaust line 138) connected to a space between the first sensor (Fig. 7: 104) and the second sensor [Col. 3 lines 28-32 a diaphragm for the pressure sensor] [Col. 8 lines 8-20: An exhaust system then exhausts the gas into the annular pumping channel 136 and through an exhaust line 138 to a vacuum system 122, which includes a vacuum pump (not shown). Exhaust gases and entrained particles are drawn from the annular pumping channel 136 through the exhaust line 138 at a rate controlled by a throttle valve system 140] and wherein the pressure measuring apparatus (Fig. 7) further comprises a check valve (Fig. 7: 140) [Col. 8 lines 20-25] coupled to the ventilation hole (Fig. 7: exhaust line 138) and configured to block introduction of the liquid through the ventilation hole (Fig. 7: exhaust line 138) [Col. 8 lines 20-25  Exhaust gases and entrained particles are drawn from the annular pumping channel 136 through the exhaust line 138 at a rate controlled by a throttle valve system 140].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Fischer’s ventilation conduit/hole through the sensors and check valve with Renken’s sensors because the ventilation of air improves the monitoring method by stabilizing the temperature variants that occur during monitoring a dynamic production environment [Fischer Col. 8 lines 48-65].

Claim 13. Dependent on the pressure measuring apparatus of claim 9.  Renken further discloses a temperature sensor [0038-0039 temperature sensors and pressure sensors 150] configured to measure a temperature of at least any one of the pressure sensor (150), [0005  temperature, … measure the processing conditions that is of the same or similar material as the integrated circuit or other device provides the most accurate measure of the conditions because … to precisely control processing conditions at the wafer, it is critical that measurements be  taken upon the wafer and the readings be available in real time to an automated control system or operator so that the optimization of the chamber processing conditions can be readily achieved] wherein the controller (Fig. 1f: 158b) is configured to correct the data based on the temperature measured by the temperature sensor [0039 to precisely control processing conditions at the wafer, it is critical that measurements be  taken upon the wafer and the readings be available in real time to an automated control system or operator so that the optimization of the chamber processing conditions can be readily achieved].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856